Order entered March 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01290-CV

                     FORGET ABOUT IT, INC., ET AL., Appellants

                                             V.

                            BIOTE MEDICAL, LLC, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-01784-B

                                         ORDER
       Before the Court is appellee’s March 21, 2019 agreed second motion for an extension of

time to file its brief. We GRANT the motion and extend the time to March 28, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE